Citation Nr: 1614108	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-19 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to a left heel disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to November 1989.


FINDINGS OF FACT

1.  Tinnitus was not shown in service, was not shown to a compensable degree within one year of service, and symptoms of tinnitus were not continuous since service; tinnitus is not causally or etiologically related to service.

2.  A left ankle disorder is related to a service-connected left heel disability.


CONCLUSIONS OF LAW

1. Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2015).

2.  A left ankle disorder is secondary to a service-connected left heel disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Where a veteran served 90 days or more of active service, and a certain chronic disease, such as an organic disease of the nervous system to include tinnitus, becomes manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Additionally, because tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Tinnitus

The Veteran contends that tinnitus is directly related to his time in service as an Army crew chief aboard a prop engine aircraft.  The DD Form 214 shows that he was an observation airplane repairer and had received the Aircraft Crewman Badge.  He stated that he was exposed to in-service acoustic trauma every day for years while launching and receiving aircraft and regularly performing engine run-ups.  He also noted post-service noise exposure while briefly employed as a jet mechanic from August 1990 to February 1991, and recreational shooting, which he had not done since 2009.  In an August 2011 statement, he claimed that tinnitus began in service, but he did not complain during service for fear of facing retaliation or formal reprimand.

Service treatment records reflect no complaints, findings, treatments, or diagnoses related to tinnitus, although they do reflect other complaints for his left heel, chest, back pain, and sore throat during his period of active duty.  Reports of Medical Examinations in April 1986 and August 1987 found normal ears generally, and the corresponding Reports of Medical History reflect that the Veteran denied any ear trouble.  Therefore, tinnitus was not recorded in the service treatment records.

Post-service evidence does not show treatment or complaints of tinnitus for many years after service.  Specifically, a July 2008 VA treatment record reflects an ear, nose, and throat evaluation for throat pain, at which time the Veteran's ears were examined and found to have normal auditory canals and tympanic membranes.  He did not complain of tinnitus at this time.  Because he had no complaints of tinnitus, this evidence weighs against a finding of continuity of symptomatology.  The first recorded complaint related to tinnitus was when he filed a claim for benefits in May 2009.  

A June 2009 VA examination report indicated review of the claims file, recounted the Veteran's history, and recited his complaints.  He complained of tinnitus but was not able to provide the circumstances of onset.  He reported that it was fairly longstanding, perhaps existing for about the past 10 years.  Although he at first stated that it was noticeable only when quiet, after careful questioning, he described the tinnitus as constant.  He also noted military noise exposure while working around aircraft, mostly wearing ear protection; some post-service occupational noise exposure around heavy equipment and sometimes aircraft noise, mostly unprotected; and post-service possible recreational noise exposure on the shooting range, which was always protected.  

The VA examiner opined that the Veteran's tinnitus was not at least as likely due to, or caused by, military noise exposure or military acoustic trauma.  He referred to the lack of evidence of any complaints of tinnitus, the Veteran's inability to recall duration or onset of tinnitus besides that it had been present for several years, and his history of possible post-military occupational and recreational noise exposure.  This evidence weighs against a finding of medical nexus.

A July 2010 VA treatment record reflects that the Veteran complained of intermittent ringing in his ears and was assessed with tinnitus.  There was no opinion rendered as to etiology.

A June 2012 VA examination report indicated review of the claims file, recounted the Veteran's history, and recited his complaints.  He reported recurrent tinnitus described as ringing and "like the test pattern on the old TVs."  He was unclear as to the date of onset of tinnitus, but reported that it had "been like this for quite some time" and had been "really loud for the last four to five years."  As such, the VA examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  He referred to the fact that there were no noted complaints or reports of tinnitus documented in the service treatment records or in VA treatment records until the 2009 VA examination, and the Veteran's current statements that the tinnitus had been loud for the last four to five years.  

Additionally, the examiner stated that tinnitus was not a symptom associated with any hearing loss as there were no changes in hearing documented during service and the Veteran continued to have normal hearing bilaterally.  He further referred to the Institute of Medicine's "Noise and Military Service:  Implications for Hearing Loss and Tinnitus" (2005) that stated that "as the interval between a noise exposure and the onset of tinnitus lengthens the possibility that tinnitus is triggered by other factors increases."  This evidence weighs against a finding of medical nexus.

After review of all of the evidence of record, both lay and medical, the Board finds that the Veteran's appeal must be denied as his current complaints of tinnitus were not noted in service, were not shown within one year of separation, were not continuous since service, and are not etiologically related to in-service noise exposure.

First, the weight of the medical evidence demonstrates that there is no nexus between current tinnitus and in-service noise exposure.  The only competent and probative medical opinions regarding whether tinnitus is related to active duty service are those of the June 2009 and June 2012 VA examiners, who had appropriate medical expertise, reviewed his claims file, and interviewed the Veteran.  They both concluded that there was no nexus between any current tinnitus and service after considering the Veteran's statements, medical history, and claims file.

The bases of the VA examiners' opinions are consistent with the evidence of record.  Despite the Veteran's statements indicating that complaining about "aches, pains, or working environment" was not done due to fears of retaliation or formal reprimand, the service treatment records reflect numerous complaints of various medical issues during his time on active duty service, but not of tinnitus.  Further, he specifically denied ear trouble at his medical examinations in April 1986 and August 1987.  The first mention of tinnitus was when he filed his claim and the subsequent VA examination.

Moreover, there is no competent, probative, or persuasive evidence, such as a medical opinion, contradicting the report of the June 2009 and June 2012 VA examiners or otherwise supporting the Veteran's claim, and the Veteran has not identified any.

Next, the Board has considered the Veteran's contention that he was exposed to hazardous noise while in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As such, he is competent to establish that he experienced noise exposure while serving as an observation airplane repairer during active duty service.  As there is no evidence to the contrary in the record, his contentions regarding noise exposure are credible and he experienced some level of noise exposure while in service.

Additionally, the Board notes the Veteran's contention that his tinnitus is related to in-service noise exposure.  Lay evidence may be competent to establish medical etiology or nexus (Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), but VA can give lay evidence whatever weight to which it concludes the evidence is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  In this case, the Board gives more weight to the medical opinions provided by both VA examiners, given their medical expertise on audiological matters and the rationale and bases provided for their findings and opinions.  Although he believes that tinnitus is related to in-service noise exposure, he is not competent to make such a determination, which is medical in nature, especially in light of his post-service occupational and recreational noise exposure.  See Jandreau, 492 F.3d at 1372.

Furthermore, the Veteran's statements as to onset are inconsistent.  He did not report tinnitus at any time during service or after separation from service until he filed his claim.  On one hand, at the June 2009 VA examination, he stated that he was uncertain as to when his tinnitus began, but stated that it had been present for the past 10 years, around 1999, about 10 years after separation from service.  This evidence weighs against continuity of symptomatology.  On the other hand, in an August 2011 statement, made in the context of a claim for VA benefits rather than in the limited context of medical treatment, he referred to times talking about, complaining, and even joking about ears ringing while in service.  Yet another time, at the June 2012 VA examination, he again stated that he could not be certain of the onset, but that it had been really loud for the last four to five years.

In weighing conflicting statements, the point in time in which the statement was made is important because a contemporaneous account is less likely to be impacted by distortions of memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Thus, the contemporaneous nature of the Veteran's denials of ear trouble during service is significant.  Moreover, at the June 2009 and June 2012 VA examinations to specifically evaluate his claim, although he was not certain as to the onset of tinnitus, he did not indicate that it began during or shortly after service but rather at least 10 years after separation from service.  

In this regard because the Veteran was then undergoing medical evaluation, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

In light of the above, the competent evidence does not show that the Veteran had tinnitus during service or for many years thereafter.  In fact, tinnitus is not reflected until his June 2009 VA examination, approximately 20 years after separation from active duty service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

The Board has weighed the contemporaneous and post-service medical evidence and the Veteran's statement and finds that service connection for tinnitus is not warranted under direct or presumptive basis, or by continuity of symptomatology.  Accordingly, the appeal is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.

Left Ankle Disorder

The Veteran contends that his left ankle disorder is secondary to his service-connected left heel disability.  As an initial matter, a left ankle disorder has been shown.  A March 2003 VA examination noted ankle pain on motion and recommended an X-ray due to probable degenerative joint disease (DJD) of the tibiotalar joint; however, there is no indication that an X-ray was actually done.  

Nonetheless, in a February 2006 VA examination, he was diagnosed with "residual left ankle extensor and peroneus tendonitis, mild." Similarly, in May 2009, he was diagnosed with "compensatory tendinitis for primary heel/fasciitis pain."  Therefore, a left ankle disorder has been shown, diagnosed as tendonitis and possibly DJD.

Service treatment records do not reflect any complaints, symptoms, treatments, or diagnoses of an ankle disorder, nor does the Veteran allege an in-service incurrence.  Rather, the medical evidence is in conflict regarding an association between a service-connected left heel disability and current left ankle complaints.

Evidence weighing against the claim includes a December 1990 VA treatment record reflects complaints of left heel pain and ache but noted that the Veteran had full range of motion of all joints.  There was no indication of any ankle problems.  VA treatment records from March 2004 to December 2005 reflect complaints of left foot pain, bilateral heel pain that had been present for many years with periods of resolution and exacerbations, reports of static dyskinesia, and an assessment of bilateral plantar fasciitis.  

In March 2004, X-rays of the left foot from the previous year were reviewed and showed no fracture or dislocation, although it showed mild degenerative disease of the first metatarsophalangeal joint.  However, there is no indication of any complaints of, treatment for, or findings or diagnoses related to his left ankle disorder during this time.  VA treatment records from December 2005 to July 2009 reflect continued treatment for the Veteran's left heel disability and bilateral plantar fasciitis.  However, there were no complaints of, treatment for, or diagnoses related to his left ankle.

A June 2009 VA examination for the Veteran's left ankle disorder indicated a review of the claims file, recounted his history, and recited his complaints.  On objective observation, the VA examiner found full range of motion, no pain on motion, tenderness of the left ankle joint, and no ankylosis or inflammatory arthritis.  He then provided a diagnosis of left heel spur and opined that the Veteran's left ankle disorder was less likely than not secondary to the service-connected left heel disability.  No rationale was provided for this negative nexus opinion.  A September 2009 addendum clarified that there was no evidence of an ankle condition such as tendinitis or plantar fasciitis at the time of the June 2009 VA examination.

VA treatment records from October 2009 to February 2011 reflect continued complaints of heel pain and impressions of left heel spur and xerosis of heels.  However, no complaints of, treatment for, or diagnoses related to his left ankle disorder are indicated.

On the other hand, a February 2006 VA examination for the Veteran's left heel disability recounted his history and recited his complaints.  On objective examination, the VA examiner found limited motion in his left ankle due to pain, which increased with repeated motion.  Although the VA examiner referred to previous X-rays, he did not note any abnormalities or diagnoses of the left ankle.  

The examiner then stated that there were no changes in the Veteran's feet since the last VA examination except that the Veteran now had "residual left ankle extensor and peroneus tendonitis, mild."  The term residual can be defined as something that remains to discomfort or disable.  Therefore, while not expressly stated, the diagnosis of "residual" tendonitis could reasonably be interpreted to mean that the tendonitis was a result of the Veteran's left heel disability.  

Further, in a May 2009 letter, Dr. D.L., a private physician, stated that the Veteran had a currently-diagnosed service-connected left heel condition as well as pain in the left ankle.  He then opined that the Veteran's left ankle disorder was very likely secondary to his left heel disability.  The explanation or rationale provided was "compensatory tendinitis for primary heel/fasciitis pain."  Similar to the February 2006 examination, a reasonable interpretation of this report is that the tendonitis is a result of heel pain.

After review of all of the evidence of record, lay and medical, the Board finds that the evidence for and against the Veteran's service connection claim for a left ankle disorder is at least in relative equipoise.  The negative evidence includes the absence of complaints related to the left ankle and a negative nexus opinion in a June 2009 VA examination without a rationale.  The positive evidence includes a nexus opinion by a private physician and a reasonable interpretation of a relationship in a February 2006 VA examination.  As such, the benefit-of-the-doubt goes in the Veteran's favor and the appeal is granted.

Finally, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable action regarding the Veteran's claim for a left ankle disorder, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Regarding the tinnitus claim, required notice was provided in a May 2009 letter.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Additionally, as to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  He was also provided VA examinations in June 2009 and June 2012.  These examinations and their associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for tinnitus is denied.

Service connection for a left ankle disorder is granted.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


